Reasons for Allowance
1.	Claims 1, 5-10, 12-18, and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a 3D display panel. The closet prior arts, Fang (US 20120307181 A1), Kim (US 20160161823 A1), and Yang (CN105093547 A), individually or in combination, discloses a 3D display panel, comprising a plurality of light emitting devices arranged in an array and respectively in a plurality of pixel regions, and the plurality of light emitting devices are configured to form a barrier pattern of alternating bright and dark bands during display of the 3D display panel. The 3D display panel further comprises a liquid crystal layer; and a control electrode layer comprises a plurality of control electrodes spaced apart from each other and are configured to drive liquid crystal in the liquid crystal layer to form a plurality of liquid crystal lenses under the action of voltages applied to the plurality of control electrodes, and adjust sizes and curvatures of the plurality of liquid crystal lenses by controlling the voltages applied to the plurality of control electrodes, so as to control the exit direction of the light emitted from the plurality of light emitting devices. However, the closet prior arts of record fail to teach the plurality of light emitting devices are each a micro light emitting diode, and the plurality of liquid crystal lenses are in one-to-one correspondence with the plurality of light emitting devices.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691